UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6470



MICHAEL ANTHONY HARMON, JR.,

                                              Plaintiff - Appellant,

          versus


JOHN   J.   LAMANNA,  Federal   Correctional
Institution Edgefield; J. SERRANO, M.D.,
Clinical Director; R. BLACKER, M.D., Staff
Physician; MRS. ROSARIO, Health Services
Administrator;    L.   GUEVARA,    Physician
Assistant, in their official and individual
capacities,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:06-cv-01143-GRA)


Submitted: August 30, 2007                 Decided:   September 6, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Anthony Harmon, Jr., Appellant Pro Se. Barbara Murcier
Bowens, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Anthony Harmon, Jr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    Harmon v. LaManna, No. 6:06-cv-01143-GRA (D.S.C. Mar. 13,

2007).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            AFFIRMED




                                - 2 -